DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-13 and 22.
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed October 15, 2021, with respect to the claim objections of claims 13 and 20-24 have been fully considered and are persuasive.  The claim objections of claims 13 and 20-24 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed October 15, 2021, with respect to the 35 U.S.C. 103 rejections of claims 13-22 and 24-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 13-22 and 24-25 has been withdrawn. 
Applicant’s arguments, see page 5 of the Remarks, filed October 15, 2021, as well as pages 2-3 of the Remarks, filed October 18, 2021 with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Allowable Subject Matter
Claims 14-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Ahrweiler (US 6305421 B1) in view of deVillers (US 2015/0209818 A1).
Regarding Claim 23:
Ahrweiler discloses a tubular element that has:

	Ahrweiler does not disclose:
A pressure-control unit for controlling said pressure-relief device,
wherein said pressure-control unit causes an inner pressure within said chamber to transition between a production pressure and a relief pressure that is less than said production pressure, and

	deVillers teaches a linear bladder apparatus in a fluid dispensing apparatus that has:
A pressure-control unit (145, Figure 3) for controlling said pressure-relief device (Paragraphs [0014-0016], the linear bladder apparatus is the pressure-relief device that collects fluid when in the dispense off period), and 
wherein said pressure-control unit (145, Figure 3) causes an inner pressure within said chamber (121, Figure 1) to transition between a production pressure and a relief pressure that is less than said production pressure (Paragraphs [0014-0016] and [0020], the production pressure is the pressure with the pressure acting on the space that decreases the through-line (115) volume and the relief pressure is when the pressure is reduced to expand the through-line (115) volume).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahrweiler to include a controller for controlling said pressure-relief device and wherein said controller causes an inner pressure within said chamber to transition between a production pressure and a relief pressure that is less than said production pressure as taught by deVillers with the motivation to change the pressure in the chamber to collect fluid and discharge the fluid at a constant flow rate.
	The prior art fails, does not disclose, or make obvious:
Wherein said pressure-control unit is configured to cause said inner pressure to transition from an actual value to a reference value.

The description of the apparatus having a pressure-relief device, a pressure-control unit, a housing, a through-line, a feed-line, a discharge-line connection, a chamber, an inner pressure 

Regarding Claim 25:
	Ahrweiler discloses a tubular element that has:
A method comprising relieving pressure in a media line (Column 4, Lines 54-67 to Column 5, Lines 1-6, the pressure is relieved in the media line (10) when a vacuum is generated by the expansion of the through-wall), wherein relieving pressure comprises using a pressure-relief device (100, Figure 4, the tubular element is the pressure-relief device ) that has been integrated into said media line (10, Figure 4), said pressure-relief device (100, Figure 4) comprising a housing (6, Figure 1) having a housing wall (2, Figure 1) that defines a chamber (25, Figure 1) within an interior of said housing (6, Figure 1) and a through-line (30, Figure 1) that connects to said media line (10, Figure 1) via a feed-line connection (11 and 23, Figure 1) and a discharge-line connection (12 and 23, Figure 1), said through-line (30, Figure 1) having a through- wall that extends, at least in sections, through said chamber (25, Figure 1) and that comprises an elastically deformable material (Column 3, Lines 30-31), and a production pressure (Column 4, Lines 17-21) and a relief pressure (Column 3, Lines 38-45, the relief pressure is when a vacuum is in the chamber).
	Ahrweiler does not disclose:
Wherein said method comprises causing an inner pressure within said chamber to transition to a relief pressure that is less than a production pressure, thereby causing said through-line to expand in volume, 

	deVillers teaches a linear bladder apparatus in a fluid dispensing apparatus that has:
Wherein said method comprises setting pressure within said chamber to transition to a relief pressure that is less than a production pressure, thereby causing said through-line to expand in volume (Paragraph [0020], the controller can selectively increase or decrease the pressure to expand the volume in the through-line (115)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahrweiler to include said method comprises setting pressure within said chamber to transition to a relief pressure that is less than a production pressure, thereby causing said through-line to expand in volume as taught by deViller with the motivation to change the pressure in the chamber to collect fluid and discharge the fluid at a constant flow rate.
The prior art fails, does not disclose, or make obvious:
Wherein causing said inner pressure to transition comprises causing said inner pressure to transition form an actual value to a reference value. 

The description of the apparatus having a pressure-relief device, a housing, a through-line, a feed-line, a discharge-line connection, a chamber, an inner pressure within said chamber, a production pressure, a relief pressure, and the transition from an actual value to a reference value, in context of the present application and all other limitations in claim 25, is not anticipated or obvious from the closest prior art of record. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawamura (US 2011/0186757 A) teaches a filling channel opening that has a controller, an elastically deformable material, a chamber, and a through-wall. 
Norman (US 2735642 A) teaches a fluid flow regulating valve that has an elastically deformable material, a chamber, a feed-line connection, a discharge-line connection, and a through-wall. 
Cho (US 4934399 A) teaches a pipeline pressure control system that has a controller, a pump, an actual value, a reference value, and controlling a valve to a position when the actual value is higher than a reference value. 
Cornell (US 7306006B1) teaches a multi-function fluid component that has an elastically deformable material, a chamber, a pump and a through-wall. 
Clay (US 3874417 A) teaches a pneumatic pump surge chamber that has an elastically deformable material, a chamber, and a through-wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753